            Case 2:21-cv-00199-JCM-DJA Document 13
                                                12 Filed 03/02/21
                                                         03/01/21 Page 1 of 2




 1   NORTH LAS VEGAS CITY ATTORNEY
     Micaela Rustia Moore, Nev. Bar No. 9676
 2   City Attorney
 3   Claudia E. Aguayo, Nev. Bar No. 8351
     Assistant City Attorney
 4   Marisa Rodriguez, Nev. Bar No. 13234
     Senior Deputy City Attorney
 5   Daniel S. Ivie, Nev. Bar No. 10090
 6   Deputy City Attorney
     2250 Las Vegas Blvd. North, Suite 810
 7   North Las Vegas, Nevada 89030
     Telephone: (702) 633-1050
 8   Facsimile: (702) 649-8879
 9
     Attorneys for Defendants
10
                             IN THE UNITED STATES DISTRICT COURT
11
12                                        DISTRICT OF NEVADA

13    VERONICA HOWARD,                                CASE NO. 2:21-cv-00199-JCM-DJA
14
                             Plaintiff,
15
             v.
16                                                    STIPULATION AND ORDER
17    CITY OF NORTH LAS VEGAS, a municipal            EXTENDING TIME FOR
      corporation, RYANN JUDEN; SEAN                  DEFENDANTS TO RESPOND TO
18    HOEFFGEN; CINDY MARSHALL; and                   COMPLAINT – SECOND REQUEST
      ERIN TELLEZ,
19
20                           Defendants.

21
22          Plaintiff Veronica Howard (“Plaintiff”) and Defendants, CITY OF NORTH LAS
23
     VEGAS, and RYANN JUDEN (“Defendants”), by and through their attorneys of record,
24
     hereby stipulate to the following:
25
     ///
26
     ///
27
     ///
28



                                                  1

     #QW6DWHEL0D46AYv1
            Case 2:21-cv-00199-JCM-DJA Document 13
                                                12 Filed 03/02/21
                                                         03/01/21 Page 2 of 2




 1          The parties agree to an additional one-week extension up to and including March 8,
 2   2021, for Defendants to file a response to Plaintiff’s Complaint in order to include all unserved
 3   and proper parties.
 4    DATED this 1st day of March, 2021                  DATED this 1st day of March, 2021
 5                                                       LAW OFFICES OF ROBERT SPRETNAK
      NORTH LAS VEGAS CITY ATTORNEY
 6
 7    By /s/ Daniel S. Ivie, Esq.                        By   /s/Robert P. Spretnak, Esq.
                                            _                                                    _
 8                                                       Robert P. Spretnak, Nev Bar No. 5135
      Micaela Rustia Moore, Nev. Bar No. 9676
 9    City Attorney                                      8275 S. Eastern Avenue, Suite 200
      Claudia E. Aguayo, Nev. Bar No. 8351               Las Vegas, Nevada 89123
10    Assistant City Attorney                            Attorneys for Plaintiff
11    Marisa Rodriguez, Nev. Bar No. 13234
      Senior Deputy City Attorney
12    Daniel S. Ivie, Nev. Bar No. 10090
      Deputy City Attorney
13    2250 Las Vegas Blvd. North, Suite 810
14    North Las Vegas, Nevada 89030
      (702) 633-1050
15    Attorneys for Defendants
16
17          IT IS SO ORDERED.

18           March 2, 2021
     Dated: __________________                           __________________________________
                                                      _________________________________
19                                                       JamesJ.C.ALBREGTS
                                                                   Mahan
                                                      DANIEL
20                                                       United States
                                                      UNITED STATES    District Judge
                                                                         MAGISTRATE   JUDGE

21
22
23
24
25
26
27
28



                                                     2

     #QW6DWHEL0D46AYv1
